Exhibit 10.6.5




ditech.jpg [ditech.jpg]
February 20, 2018
Anthony Renzi
1100 Virginia Drive, Suite 100A
Fort Washington, PA 19034
Re:
Resignation Letter Agreement

Dear Tony:
This letter agreement (the “Agreement”) is entered into in connection with your
voluntary resignation as Chief Executive Officer and President of Ditech Holding
Corporation (fka Walter Investment Management Corp.) (the “Company”). Your
resignation is effective immediately on the date that you sign this Agreement
(the “Resignation Date”). This Agreement shall serve as your official
resignation from your position as Chief Executive Officer and President of the
Company and from all other positions with the Company and its subsidiaries, and
your employment with the Company and its subsidiaries shall terminate, in each
case effective on the Resignation Date.
The parties shall have the following rights and obligations pursuant to this
Agreement:
1.
Employment.

(a)
Last Day. Your last day as an employee of the Company, and in all other
positions with the Company and its subsidiaries, is on your Resignation Date.

(b)
Employment Agreement. Except as specifically provided herein, your employment
agreement with the Company dated August 8, 2016 (the “Employment Agreement”)
shall terminate on the Resignation Date. You acknowledge that, other than as
provided herein in paragraph 1(c) below, you will not be entitled to any further
base salary, bonus or incentive compensation, including without limitation any
rights to a long-term incentive award pursuant to Section 4(c) of your
Employment Agreement with respect to 2017 or 2018. For the avoidance of doubt,
your termination of employment shall not entitle you to any severance payments
or benefits from the Company pursuant to Section 7 of your Employment Agreement,
nor under any severance plan or policy of the Company.



1

--------------------------------------------------------------------------------




(c)
Salary Through Resignation Date. You will receive your salary through your
Resignation Date.

2.
KERP Agreement. Under the terms your Key Employee Retention Bonus letter
agreement with the Company dated September 1, 2017 (the “KERP Agreement”), upon
your voluntary termination of employment prior to December 31, 2018 you are
required to repay to the Company (i) the first installment of $437,500
previously paid to you under the KERP Agreement, and (ii) an additional penalty
amount of $437,500. The Company hereby waives its rights to such payments under
the KERP Agreement, subject to your timely execution, delivery and
non-revocation of the Release of Claims attached hereto as Exhibit A.

3.
Non-Interference Agreement. In connection with entering into this Agreement and
for the good and valuable consideration set forth herein, including the waiver
of the KERP Agreement repayment obligation under Section 2 hereof, you hereby
reaffirm your obligations under the Confidentiality, Non-Interference, and
Invention Assignment Agreement with the Company dated August 8, 2016 (the
“Non-Interference Agreement”), which shall continue in full force and effect in
accordance with its terms except as provided below in this paragraph 3.
Notwithstanding the foregoing, Section 4 of the Non-Interference Agreement is
hereby amended in its entirety to read as follows:

“Section 4. Restrictions on Interfering; Non-Disparagement
(a)
During your employment with the Company and for a period of twelve months
following your last day of employment, you will not directly or indirectly,
individually or as an officer, director, executive, shareholder (except if you
are a shareholder of less than 1% of a publicly traded security), consultant,
contractor, partner, joint venturer, agent, equity owner, or in any capacity
whatsoever:

(i)
become employed by or perform services as a consultant or contractor to a Listed
Entity as defined below in this subparagraph. For purposes of subparagraph (a),
“Listed Entity” is defined as and limited to the following nine businesses and
entities:

1.    Listed Competitive Entities
•
Nationstar Mortgage Holdings Inc.

•
Ocwen Financial Corporation

•
PennyMac Loan Services, LLC

•
PHH Corporation

2.    Listed Governmental Entities
•
Federal National Mortgage Association

•
Federal Home Loan Mortgage Association



2

--------------------------------------------------------------------------------




•
Government National Mortgage Association

•
United States Department of Housing and Urban Development

•
Federal Housing Finance Agency

and solely with respect to Listed Competitive Entities includes their respective
subsidiaries and affiliates.
(ii)
encourage, solicit, entice, or induce any employee, contractor or consultant of
the Company or its affiliates to terminate his or her employment or service,
without the prior written consent of the Company. (General advertisement which
is not targeted to the employees, contractors or consultants of the Company or
its affiliates shall not, by itself, be deemed to constitute a violation of this
Section 4(a)(ii));

(iii)
hire any individual who was employed by the Company or its affiliates within the
six (6)-month period prior to the date of such hiring; or

(iv)
as an employee, consultant or contractor of any Listed Entity: encourage,
solicit, direct, divert, influence, or induce, any customer, client, broker or
correspondent lender to cease doing business with or reduce the amount of
business conducted with the Company or its affiliates, or in any way interfere
with the relationship between any such customer, client, broker or correspondent
lender, on the one hand, and the Company or its affiliates, on the other hand.”

(b)
You agree that at all times following the termination of your employment with
the Company, you will not make any disparaging or defamatory comments regarding
the Company or its affiliates or their respective current or former directors,
officers, or employees in any respect or make any comments concerning any aspect
of your relationship with the Company or its affiliates or any conduct or events
which precipitated any termination of your employment from the Company or its
affiliates. However, your obligations under this Section 4(b) shall not prevent
you from testifying or responding truthfully to any request for discovery or
testimony in any judicial or quasi-judicial proceeding or any governmental
inquiry, investigation or other proceeding.

(c)
The Company agrees that at all times following the termination of your
employment with the Company, the Company will instruct its directors and
executive officers not to make any disparaging or defamatory comments regarding
you in any respect or to make any comments concerning any aspect of the
Company’s relationship with you or any conduct or events which precipitated any
termination of your employment from the Company or its affiliates. However, the
obligations under this Section 4(c) shall not prevent the Company or any of its
directors or executive officers from testifying or



3

--------------------------------------------------------------------------------




responding truthfully to any request for discovery or testimony in any judicial
or quasi-judicial proceeding or any governmental inquiry, investigation or other
proceeding.
4.
Indemnification. Notwithstanding anything herein to the contrary, the provisions
of Section 10 of your Employment Agreement (Indemnification) shall continue in
full force and effect in accordance with its terms and shall survive to the
extent necessary to give effect to the provisions thereof.

5.
Entire Agreement; Amendment; Assignment. This Agreement sets forth the entire
understanding of the Company and you regarding the subject matter hereof and
supersedes all prior agreements, understandings and inducements, whether express
or implied, oral or written, except as specifically provided herein. No
modification or amendment of this Agreement shall be effective without a prior
written agreement signed by you and the Company. You may not assign your rights
under this Agreement except upon your death. This Agreement shall be binding
upon the Company and its successors and assigns.

6.
Governing Law. This Agreement is governed by and is to be construed under the
laws of the Commonwealth of Pennsylvania without giving effect to the conflict
of law’s provisions thereof. Each party to this Agreement also hereby waives any
right to trial by jury in connection with any suit, action, or proceeding under
or in connection with this Agreement.



DITECH HOLDING CORPORATION
 
/s/ Elizabeth Monahan
 
By: Elizabeth Monahan
ACCEPTED AND AGREED:
Title: Chief HR Officer
 
 
/s/ Anthony Renzi
 
By: Anthony Renzi
 
        2/20/2018





4

--------------------------------------------------------------------------------





EXHIBIT A
RELEASE OF CLAIMS
As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise. Capitalized terms not otherwise defined herein shall have
the meaning set forth in my Resignation Letter Agreement, dated February 20,
2018, and to which this Release is attached as an Exhibit (the “Resignation
Letter”).
I intend the release contained herein to be a general release of any and all
claims to the fullest extent permissible by law.
For and in consideration of the foregoing, and other payments and benefits
described in the Resignation Agreement, and other good and valuable
consideration (the “Consideration”), I, Anthony Renzi, for and on behalf of
myself and my heirs, administrators, executors, and assigns, effective the date
on which this Release becomes effective pursuant to its terms, do fully and
forever release, remise, and discharge the Company and its subsidiaries
(collectively, the “Company Group”), together with their respective current and
former officers, directors, partners, members, shareholders, fiduciaries,
employees, representatives, successors, assigns, and agents of the
aforementioned (collectively, and with the Company Group, the “Company Parties”)
from any and all claims, complaints, charges, liabilities, demands, causes of
action (whether known or unknown, fixed or contingent) whatsoever up to the date
hereof that I had, may have had, or now have against the Company Parties, for or
by reason of any matter, cause, or thing whatsoever, including any right or
claim arising out of or attributable to my employment or the termination of my
employment with the Company or otherwise, whether for (by way of example only)
tort, breach of express or implied employment contract, intentional infliction
of emotional distress, wrongful termination, unjust dismissal, defamation,
libel, slander, claims for personal injury, harm, or other damages (whether
intentional or unintentional and whether occurring on the job or not including,
without limitation, negligence, misrepresentation, fraud, assault, battery,
invasion of privacy, and other such claims) or under any U.S. federal, state, or
local law, ordinance, rule, regulation or common law dealing with employment,
including, but not limited to, discrimination in employment based on age, race,
sex, national origin, handicap, religion, disability, or sexual orientation.
This release of claims includes, but is not limited to, all claims arising under
the Age Discrimination in Employment Act of 1967 (“ADEA”), Title VII of the
Civil Rights Act of 1964, Section 1981 of the Civil Rights Act of 1866, the
Americans with Disabilities Act of 1990, the Civil Rights Act of 1991, the
Family and Medical Leave Act, the Equal Pay Act, the Older Workers Benefit
Protection Act of 1990, the Sarbanes-Oxley Act of 2002, the Consolidated Omnibus
Budget Reconciliation Act of 1985, the Employee Retirement Income Security Act
of 1974, the Immigration and Reform Control Act, the Uniformed Services
Employment and Reemployment Rights Act, the Rehabilitation Act of 1973, the
Workers Adjustment and Retraining Notification Act, the Fair Labor Standards
Act, and the National Labor Relations Act, each as may be amended from time to
time, and all other U.S. federal, state, and local laws, regulations or
ordinances, the common law, and any other purported restriction on an employer’s
right to terminate the employment of employees.


A-1

--------------------------------------------------------------------------------




I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims, including any claims under any of the laws listed in the preceding
paragraph.
By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a U.S. federal statute that, among
other things, prohibits discrimination on the basis of age in employment and
employee benefit plans.
Notwithstanding the foregoing, nothing in this Release shall be a waiver of: (i)
any claim by me to enforce the terms of this Release or the Resignation Letter;
(ii) any claims that cannot be waived by law including, without limitation, any
claims filed with any Governmental Entity or claims under the ADEA that arise
after the date of this Agreement; (iii) my right of indemnification and D&O
coverage by virtue of my service as an officer, whether by agreement, common
law, statute or pursuant to the Company’s Certificate of Incorporation, as
amended to date; or (iv) any contributions I have made or any vested
contributions made by any of the Company Parties to a defined contribution plan
sponsored or maintained by a Company Party. While this Release does not prevent
me from filing a charge with any Governmental Entity, I agree that I will not be
entitled to or accept any personal recovery in any action or proceeding that may
be commenced on my behalf arising out of the matters released hereby, including
but not limited to, any charge filed with the EEOC or any other Governmental
Entity that prohibits the waiver of the right to file a charge; provided,
however, that nothing herein shall preclude my right to receive an award from a
Governmental Entity for information provided under any whistleblower program.
I acknowledge and agree that by virtue of the foregoing, I have waived any
relief available (including, without limitation, monetary damages, equitable
relief, and reinstatement) under any of the claims and/or causes of action
waived in this Release. Therefore, I agree not to accept any award, settlement,
or relief (including legal or equitable relief) from any source or proceeding
(including but not limited to any proceeding brought by any other person or by
any Governmental Entity) with respect to any claim or right waived in this
Release.
I represent and warrant that I have not previously filed any action, grievance,
arbitration, complaint, charge, lawsuit or similar proceedings regarding any of
the claims released herein against any of the Company Parties.
I expressly acknowledge and agree that I
•
Am able to read the language, and understand the meaning, conditions, and
effect, of this Release;

•
Understand that this Release effects a release and waiver of any rights I may
have under ADEA, as amended by the Older Workers Benefit Protection Act of 1990;

•
Have no physical or mental impairment of any kind that has interfered with my
ability to read and understand the meaning of this Release or its terms,



A-2

--------------------------------------------------------------------------------




and that I am not acting under the influence of any medication, drug, or
chemical of any type in entering into this Release;
•
Am specifically agreeing to the terms of the release of claims contained in this
Release because the Company has agreed to pay me the Consideration, which the
Company has agreed to provide because of my agreement to accept it in full
settlement of all possible claims I might have or ever had, and because of my
execution of this Release;

•
Acknowledge that, but for my execution of this Release, I would not be entitled
to the Consideration;

•
Understand that, by entering into this Release, I do not waive rights or claims
that may arise after the date I execute this Release;

•
Had or could have twenty-one (21) days following my receipt of this Release (the
“Review Period”) in which to review and consider this Release, and that if I
execute this Release prior to the expiration of the Review Period, I have
voluntarily and knowingly waived the remainder of the Review Period;

•
Have not relied upon any representation or statement not set forth in the
Resignation Letter or this Release made by the Company or any of its
representatives;

•
Was advised to consult with my attorney regarding the terms and effect of this
Release prior to executing this Release; and

•
Have signed this Release knowingly and voluntarily and I have not been coerced,
intimidated, or threatened into signing this Release.

I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Company Group and affirmatively agree not to seek
further employment with the Company or any other member of the Company Group.
Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its delivery by me to the Company (the
“Revocation Period”), during which time I may revoke my acceptance of this
Release by notifying the Company, in writing, delivered to the Company at its
principal executive office, marked for the attention of its General Counsel. To
be effective, such revocation must be received by the Company no later than
11:59 p.m. on the seventh (7th) calendar day following the delivery of this
Release to the Company. Provided that the Release is executed and I do not
revoke it during the Revocation Period, the eighth (8th) day following the date
on which this Release is executed shall be its effective date (the “Release


A-3

--------------------------------------------------------------------------------




Effective Date”). I acknowledge and agree that if I revoke this Release during
the Revocation Period, this Release will be null and void and of no effect, and
neither the Company nor any other member of the Company Group will have any
obligations to pay me the Consideration.
The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, assigns, and successors. If any
provision of this Release shall be held by any court of competent jurisdiction
to be illegal, void, or unenforceable, such provision shall be of no force or
effect. The illegality or unenforceability of such provision, however, shall
have no effect upon and shall not impair the enforceability of any other
provision of this Release.
THIS RELEASE SHALL BE INTERPRETED UNDER AND IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO CONFLICTS OF LAWS. I HEREBY AGREE
TO RESOLVE ANY DISPUTE OVER THE TERMS AND CONDITIONS OR APPLICATION OF THIS
RELEASE THROUGH BINDING ARBITRATION PURSUANT TO THE RULES OF THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”). THE ARBITRATION WILL BE HEARD BY ONE ARBITRATOR
TO BE CHOSEN AS PROVIDED BY THE RULES OF THE AAA AND SHALL BE HELD IN NEW YORK,
NEW YORK. IF THIS RELEASE IS DECLARED ILLEGAL OR UNENFORCEABLE BY THE
ARBITRATOR, I AGREE TO EXECUTE A BINDING REPLACEMENT RELEASE.
_/s/ Anthony Renzi_________________________
Anthony Renzi
Date: 2/20/2018




A-4